DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 
Summary
The Amendment filed on 24 October 2022 has been acknowledged. 
Claims 1 – 2, 6 – 7, 13 – 14, 23 and 25 have been amended. 
Currently, claims 1 – 4, 6 – 10, 12 – 14, 17, and 19 – 25 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 10, 12 – 14, 17, and 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. (Hereinafter Agnew) (US 2018/0268695) in view of Konrardy et al. (Hereinafter Konrardy) (US 9754325) and in further view of Minegishi et al. (US 2018/0284767).

As per claim 1, Agnew discloses a computing platform (See at least abstract), comprising:  
5at least one processor (See at least paragraph 83); 
a communication interface communicatively coupled to the at least one processor (See at least paragraph 88 and Figure 1); and 
memory storing computer-readable instructions (See at least paragraph 265) that, when executed by the at least one processor, cause the computing platform to: 
receive sensor data from one or more vehicle sensors including at least one of a camera, a lidar sensor, or a radar sensor (See at least paragraph 4 and 138);  
10determine, based on the sensor data, one or more driving patterns (See at least paragraph 139); 
group the one or more driving patterns based on a primary context corresponding to the one or more driving patterns (See at least abstract and paragraph 139 – 140); 
determine a driving pattern degradation output indicating degradation corresponding to the one or more grouped driving patterns (See at least paragraph 141); and  
15send the driving pattern degradation output (See at least paragraph 142 – 148).  
Agnew does not explicitly teach elements of:
	receiving, while a vehicle is operating in an autonomous mode, sensor data;
wherein the computing device is an autonomous vehicle evaluation system configured to evaluate a separate autonomous driving system, wherein the autonomous driving system is configured to autonomously operate the vehicle;
autonomous driving patterns; and
to cause the autonomous driving system to update one or more stored autonomous driving patterns to improve autonomous vehicle operation.
Konrardy teaches elements of: 
receiving, while a vehicle is operating in an autonomous mode, sensor data (See at least abstract and column 15 line 49 – column 16 line 9);
wherein the computing device is an autonomous vehicle evaluation system configured to evaluate a separate autonomous driving system, wherein the autonomous driving system is configured to autonomously operate the vehicle (See column 3 line 16 – column 4 line 21).
autonomous driving patterns (See at least column 41 lines 34 – 40); and
to cause the autonomous driving system to update one or more stored autonomous driving patterns to improve autonomous vehicle operation (See at least column 40 line 63 – column 41 line 24 and column 44 line 61 – column 45 and line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 20receiving, while a vehicle is operating in an autonomous mode, sensor data; and wherein the computing device is an autonomous vehicle evaluation system configured to evaluate a separate autonomous driving system, wherein the autonomous driving system is configured to autonomously operate the vehicle as taught by Konrardy in the system of Agnew, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Agnew and Konrardy teaches all the elements of the claimed invention but does not teach element of:
one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicle.
Minegishi teaches elements of:
one or more secondary context factors including at least one of: an attentiveness distribution associated with the one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicle (See at least paragraph 40 and 47 – 48; The vehicle sensor 3 is comprised of various information acquiring devices. The vehicle sensor 3 includes an in-vehicle camera 3a, a biological sensor, a microphone, an external camera, a radar, a navigation device, a vehicle behavior sensor, a driver operation detection sensor, an inter-vehicle communicator, and a vehicle-to-infrastructure communicator. The vehicle behavior sensor and the driver operation detection sensor include a speed sensor, a longitudinal acceleration sensor, a lateral acceleration sensor, a yaw rate sensor, an accelerator opening sensor, an engine speed sensor, an AT gear position sensor, a brake switch sensor, a brake hydraulic pressure sensor, a steering angle sensor, a steering torque sensor, a turn signal switch position sensor, a wiper switch position sensor, a light switch position sensor, internal and external temperature sensors, etc. The inter-vehicle communicator and the vehicle-to-infrastructure communicator acquire communication data from other vehicles, and traffic data (traffic jam information, speed limit information, etc.) from the traffic infrastructure, and output them).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify detecting degrade of driving patterns and modifying autonomous vehicle’s driving pattern of Agnew and Konrardy, to include one or more secondary context factors including at least one of: a fleet speed associated with one or more neighboring vehicles detected by the one or more autonomous vehicle sensors; an attentiveness distribution associated with the one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicle as taught by Minegishi in order to on-board controller 1 controls an engine output via the vehicle drive control system 7 based on an accelerator opening based on vehicle sensor and other sensor’s data (paragraph 39). 
	
As per claim 2, Agnew further discloses element of: 
20determine, based on a state of a vehicle following execution of the one or more driving patterns, outcome information for the one or more driving patterns (See at least paragraph 150 – 152); and 
evaluate, based on the outcome information, the one or more grouped driving patterns (See at least paragraph 155).  

As per claim 3, Agnew further discloses element of: 
determine, by performing unsupervised machine learning on the one or more grouped driving patterns and one or more previously grouped driving patterns, that there is a deviation between the one or more grouped driving patterns and the one or more previously grouped driving 30patterns that exceeds a predetermined deviation threshold (See at least paragraph 155).  

As per claim 4, Agnew further discloses element of: 
wherein determining the driving pattern degradation output is in response to determining that the deviation between the one or more grouped driving patterns and the one or more previously grouped driving patterns exceeds the predetermined 5deviation threshold (See at least paragraph 175 – 176).  

As per claim 6, Agnew further discloses element of: 
wherein the one or more secondary context factors further include at least one of: 
an actual distribution of neighbor vehicle locations, an actual distribution of speeds and accelerations, speed and acceleration patterns for individual vehicles, speed and acceleration patterns for fleets of vehicles, a pedestrian distribution, an obstacle distribution, a road conflict index distribution, a gap existing on adjacent lanes prior to a lane change, a distribution of vehicles at an intersection, or a vehicle heading (See at least figure 10 – 11 and paragraph 139 and 162 – 171); and 
the driving pattern degradation output is further based on one or more secondary action factors including at least one of: 
a turn rate for lane changes, an acceleration curve for lane changes, a speed pattern corresponding to a particular secondary context factor, a raking pattern, or a lane change pattern (See at least figure 10 and paragraph 137).  

As per claim 7, Agnew further discloses element of: 
wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
determine that the autonomous driving system has caused evolution of the one or more 30grouped driving patterns (See at least paragraph 353),
wherein the evolution is implemented by the autonomous driving system that performing at least one of:
 modifying the one or more secondary context40Patent Application006591.01835 factors, generating sub-patterns within the one or more grouped driving patterns, or substituting one or more new secondary factors for at least one of the one or more secondary context factors (See at least paragraph 354 – 355); and 
evaluate, based on the evolution caused by the autonomous driving system, an ability of the autonomous driving system to adapt (See at least paragraph 356 – 360).  

As per claim 8, Agnew further discloses element of:
wherein evaluating the ability of the autonomous driving system to adapt comprises: 
generating, based on the evolution implemented by the autonomous driving system, one or more learning curves for the autonomous driving system (See at least paragraph 360); and  
10determining, using the one or more learning curves, that the evolution caused the autonomous driving system to fall below a predetermined safety threshold (See at least paragraph 361).  

As per claim 9, Agnew further discloses element of:
wherein determining the driving pattern degradation output is in response to determining that the evolution caused the autonomous driving system to 15fall below the predetermined safety threshold (See at least paragraph 175 – 176).  

As per claim 10, Agnew discloses all the element of the claimed invention but does not expressly disclose elements of:
20establish a wireless data connection with a manufacturer computing platform; and 
send, to the manufacturer computing platform and using the wireless data connection, the driving pattern degradation output.  
Konrardy discloses autonomous vehicle operation feature monitoring and evaluation of effectiveness teaching elements of:
20establish a wireless data connection with a manufacturer computing platform (See at least column 10 line 1 – 7); and 
send, to the manufacturer computing platform and using the wireless data connection, the driving pattern degradation output platform (See at least column 10 line 1 – 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 20establish a wireless data connection with a manufacturer computing platform; and send, to the manufacturer computing platform and using the wireless data connection, the driving pattern degradation output as taught by Konrardy in the system of Agnew, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Agnew further discloses element of:
wherein sending the driving pattern degradation output 25to the autonomous driving system causes the autonomous driving system to update one or more stored driving patterns (See at least paragraph 340).  

As per claim 12, Agnew further discloses element of:
wherein the primary context comprises information related to at least one of: an environmental scene, a weather condition, a road configuration, a 30distribution of neighbor vehicles, acceleration of a neighbor vehicle, a breaking pattern of a neighbor vehicle, a speed pattern of a neighbor vehicle, a lane changing pattern of a neighbor 41Patent Application006591.01835 vehicle, a general driving behavior of a neighbor vehicle, a speed, a road frustration index, a determination that a neighbor vehicle is being operated by another autonomous driving system, an aggregated traffic density, a traffic incident, a presence of a pedestrian, and a presence of a bicycle (See at least paragraph 29).

As per claim 21, Agnew discloses all the element of the claimed invention but does not expressly disclose elements of:
 wherein the computing platform stores additional computer readable instructions that, when executed by the at least one processor, cause the computing platform to:
cause the computing platform to: cause autonomous driving control systems for other vehicles, different than the vehicle, to update one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles based on the driving pattern degradation output, wherein updating the one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles improves autonomous vehicle operation of the other vehicles.
Konrardy discloses autonomous vehicle operation feature monitoring and evaluation of effectiveness teaching elements of:
wherein the computing platform stores additional computer readable instructions that, when executed by the at least one processor, cause the computing platform to:
cause the computing platform to: cause autonomous driving control systems for other vehicles, different than the vehicle, to update one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles based on the driving pattern degradation output, wherein updating the one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles improves autonomous vehicle operation of the other vehicles (See at least at least column 40 line 63 – column 41 line 24 and column 44 line 61 – column 45 and line 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 20cause autonomous driving control systems for other vehicles, different than the vehicle, to update based on the driving pattern degradation output as taught by Konrardy in the system of Agnew, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Agnew discloses all the element of the claimed invention but does not expressly disclose elements of:
wherein the one or more autonomous driving patterns are driving patterns, and wherein the driving pattern degradation output indicates degradation to one or more of the autonomous driving patterns.
Konrardy discloses autonomous vehicle operation feature monitoring and evaluation of effectiveness teaching elements of:
wherein the one or more autonomous driving patterns are autonomous driving patterns, and wherein the driving pattern degradation output indicates degradation to one or more of the autonomous driving patterns (See at least figure 12 and column 41 lines 34 – 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 20wherein the one or more driving patterns are autonomous driving patterns, and wherein the driving pattern degradation output indicates degradation to one or more of the autonomous driving patterns as taught by Konrardy in the system of Agnew, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, the combination of Agnew and Konrardy further discloses elements of:
causing autonomous driving control systems for other vehicles, different than the vehicle, to update one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles based on the driving pattern degradation output, wherein updating the one or more stored autonomous driving patterns at the autonomous driving control systems for the other vehicles improves autonomous vehicle operation of the other vehicles (Konrardy, see at least at least column 40 line 63 – column 41 line 24 and column 44 line 61 – column 45 and line 14).

Claims 13 – 14, 17, 19 – 20 and 24 have substantially similar or same claim limitations as claims 1 – 4, 6 – 10, 12, and 23. Therefore, claims 13 – 14, 17, 19 – 20 and 24 are rejected under same rationales with same prior arts used in claims 1 – 4, 6 – 10, 12, and 23.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 24 October 2022 have been fully considered but they are not persuasive. 

The Applicant argues, “Independent claim 1 recites, inter alia: determine a driving pattern degradation output indicating degradation corresponding to the one or more grouped driving patterns based on one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicles. The Office concedes that Agnew and Konrardy fail to teach one or more secondary context factors including at least one of an attentiveness distribution associated with the one or more neighboring vehicles or an aggressiveness distribution associated with the one or more neighboring vehicles. Office Action, at pg. 5. Instead, the Office points solely to Minegishi. However, Minegishi is limited to an "external camera [that] captures images of the front, left, right and rear sides of the vehicle, and outputs external image data" and a "vehicle-to-infrastructure communicator [that] acquires communication data from other vehicles, and traffic data (traffic jam information, speed limit information, etc.) from the traffic infrastructure." Minegishi, at paras. [0044] and [0047].  Merely outputting external image data captured by a camera while also receiving traffic jam information with a vehicle-to-infrastructure communicator is not the same as "determin[ing] a driving pattern degradation output indicating degradation corresponding to the one or more grouped driving patterns based on one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicles," as claim 1 recites. Therefore, Minegishi does not teach or suggest at least these features of claim 1.”
The Examiner respectfully disagrees. Minegishi clearly teaches communicating the vehicle sensor data among vehicles wherein, the vehicle sensor 3 includes an in-vehicle camera 3a, a biological sensor, a microphone, an external camera, a radar, a navigation device, a vehicle behavior sensor, a driver operation detection sensor, an inter-vehicle communicator, and a vehicle-to-infrastructure communicator. The vehicle behavior sensor and the driver operation detection sensor include a speed sensor, a longitudinal acceleration sensor, a lateral acceleration sensor, a yaw rate sensor, an accelerator opening sensor, an engine speed sensor, an AT gear position sensor, a brake switch sensor, a brake hydraulic pressure sensor, a steering angle sensor, a steering torque sensor, a turn signal switch position sensor, a wiper switch position sensor, a light switch position sensor, internal and external temperature sensors, etc.. The Applicant needs to consider the reference as a whole and considering the reference as a whole, Minegishi teaches elements of “determin[ing] a driving pattern degradation output indicating degradation corresponding to the one or more grouped driving patterns based on one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicles.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662